 RETIREMENT AGREEMENT

﻿

This Retirement Agreement (“Agreement”) is between Southwestern Energy Company
(“Company” or “SWN”) and Jeffrey B. Sherrick (“Employee”), and covers the terms
of my separation from employment with SWN.

﻿

1.



 Separation Date 

﻿

Effective May 1, 2016, I resign from all positions I hold as an officer or
director of the Company or any of its subsidiaries.  I will continue as a
full-time employee with SWN until December 2, 2016, or such earlier date as (a)
I may voluntarily resign my employment by notice to the General Counsel of the
Company or (b) the Company notifies me that my employment is terminated (the
“Separation Date”), on which date my employment with the Company shall
terminate.  During the period from May 1, 2016 through the Separation Date, my
salary will be $12,500 per month, payable in accordance the Company’s normal
payroll processes, less appropriate deductions for Social Security, Medicare,
and state and federal taxes, and I will perform such transitional and other
services as the Chief Executive Officer of the Company may reasonably request of
me in writing (it being understood that I will not be an officer of the Company
or any of its subsidiaries and thus do not have authority to bind them and will
not hold myself out as such).  I also understand and agree that I shall remain
subject all applicable rules and policies applicable to employees of the
Company, including, without limitation, the Company’s Business Conduct
Guidelines, insider trading policies and other matters, and rules or policies
governing my service that the Chief Executive Officer of the Company may
specify.  Without limiting the generality of the foregoing, I acknowledge that
this includes restrictions on holding positions or substantial interests in, or
consulting with, other business enterprises that might have interests competing
or conflicting with those of the Company and its affiliates.

﻿

2.



 Effective Date

﻿

I acknowledge that I received a prior draft of this Agreement on or before April
21, 2016 (the “Notification Date”).  This Agreement becomes effective only when
it is signed by both me and the Company (the “Effective Date”). 

﻿

3.



 Retirement Benefits

﻿

In consideration for signing this Agreement, including the waiver and release of
claims in Section 4(a), and subject to my complying with this Agreement and the
satisfaction of conditions set forth in this Agreement, including delivery of
the additional release described in Section 4(b), the Company agrees to provide
the benefits identified on Exhibit A to this Agreement as Retirement Benefits
(“Retirement Benefits”).  The Retirement Payment, defined in Exhibit A, will be
paid within ten (10) days following the Separation Date.  I understand that I
must execute this Agreement and not revoke it, perform my obligations under this
Agreement and deliver the additional release provided in Section 4(b) to receive
the Retirement Benefits.

﻿

Compliance with this Agreement and all applicable Company policies, including,
but not limited to, the Business Conduct Guidelines and any agreement or policy
regarding confidential or proprietary information, is a condition for receipt of
the Retirement Benefits.

﻿

4.



 Release  

﻿

(a)



In exchange for the Retirement Benefits and other consideration provided in this
Agreement, I, for myself, my heirs and assigns, do hereby forever permanently
and irrevocably release, acquit and discharge the Company, its directors,
officers, agents, employees, attorneys, shareholders, subsidiaries and
affiliated companies and their directors, officers, agents, employees,
attorneys, and shareholders, and also employee benefit or compensation plans and
their fiduciaries, administrators, or trustees, successors and/or assigns (the
“Company Group”) from any and all claims and demands of whatever nature I have
or may have, whether known or unknown, from the beginning of time until the
Effective Date of this Agreement, including, but not limited to, any claims for
damages, wages or salaries (except as provided under Section 1 hereunder),
severance, bonus, expenses, amounts due under any Company employee benefit or
compensation plan, back



--------------------------------------------------------------------------------

 

pay, court costs, and attorneys' fees, claims arising under the Age
Discrimination in Employment Act of 1967 (29 U.S.C. § 621, et seq.) (“ADEA”),
the Americans with Disabilities Act (42 U.S.C. § 12101, et seq.), Section 301 of
the Labor Management Relations Act (29 U.S.C. § 185), Section 503 of the
Rehabilitation Act of 1973 (29 U.S.C. § 706, et seq.), Title VII of the Civil
Rights Act of 1964 (42 U.S.C. § 2000(e), et seq.), the Civil Rights Acts of 1866
and 1870 (42 U.S.C. §§ 1981, et seq.), the Civil Rights Act of 1991 (P.L.
102-166), Vietnam Era Veteran Readjustment Act of 1974 (38 U.S.C. Chapter 42, §§
2011, 2012, and 2014), the Family and Medical Leave Act, the Texas Commission on
Human Rights Act, V.T.C.A. Labor Code § 21.001, et seq., the Worker Adjustment
and Retraining Notification Act, the Arkansas Civil Rights Act, A.C.A. §
16-123-101, et seq., the Constitutions of the United States of America,
Arkansas, Colorado, Pennsylvania, West Virginia and/or Texas, and/or Executive
Order 11246, as amended, claims for short term disability or long term
disability or other disability benefits, violation of public policy, wrongful
discharge, retaliation, breach of express or implied covenant of good faith and
fair dealing, intentional or negligent infliction of mental/emotional distress,
defamation, slander, damage to reputation, false imprisonment, civil assault or
battery, libel, invasion of privacy, intentional interference with contractual
or business relations, unpaid wages or benefits, breach of contract, or tort
under federal, state or local law  (“Released Claims”).  However, the general
release and waiver of claims in this Section 4(a) excludes, and I do not waive,
release or discharge, (i) any benefits provided in Section 3 of this Agreement,
(ii) any claims and demands which may arise after the Effective Date of this
Agreement, (iii) or any claims or benefits under any benefit plans under which I
have continuing rights, including retiree medical benefits, if I become
eligible, or any rights to defense, indemnity or coverage as a result of my
service as an officer or former officer of the Company.

﻿

(b)



On or within five days following the Separation Date, as a condition to
receiving any further benefits under this Agreement, including the Retirement
Benefits, I will deliver to the Company a further Release in the form of Exhibit
B covering the period from the Effective Date through the Separation Date.

﻿

(c)



This Agreement does not purport to limit any right I may have to file a charge
with or to participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission, the National Labor Relations Board, or other
governmental agency or entity.  However, I understand and agree that the release
contained in this Section 4 also applies to any claims brought by any
organization, person, or agency on my behalf, or class action under which I may
have a right or benefit.  In the event of any complaint, charge, proceeding or
other claim (collectively, “Claims”) filed with any court, other tribunal, or
governmental or regulatory entity that involves or is based upon any claim
waived and released in Section 4 above, I hereby waive and agree not to accept
any money or other personal relief on account of any such Claims for any actual
or alleged personal injury or damages to myself, including without limitation
any costs, expenses and attorneys' fees incurred by me or on my behalf.

﻿

5.



 Knowing and Voluntary Acknowledgment  

﻿

I specifically agree and acknowledge that: (i) I have read this Agreement in its
entirety and understand all of its terms; (ii) I have been advised of and have
availed myself of the right to consult with an attorney prior to executing this
Agreement; (iii) I knowingly, freely and voluntarily assent to all of its terms
and conditions including, without limitation, the waiver, release and covenants
contained herein; (iv) I am executing this Agreement, including the waiver and
release, in exchange for good and valuable consideration; (v) I am not waiving
or releasing rights or claims that may arise after the execution of this
Agreement; and (vi) I understand that the waiver and release in this Agreement
is being requested in connection with the cessation of my employment with the
Company.

﻿

6.



 ADEA Notice and Revocation Period

﻿

I acknowledge that I have been given forty-five (45) days to consider the terms
of this Agreement and consult with an attorney of my choice (the “Consideration
Period”).  I agree that the Consideration Period began on the Notification Date,
and did not restart at any time prior to the Effective Date, regardless of
whether any material or immaterial changes were made to any prior draft of this
Agreement. 





--------------------------------------------------------------------------------

 



Further, I acknowledge that I shall have an additional seven (7) days from the
date on which I sign this Agreement to revoke my acceptance of this Agreement by
delivering written notice of revocation to General Counsel, Southwestern Energy
Company, 10000 Energy Drive, Houston, Texas, 77389, no later than 5:00 p.m. on
the seventh (7th) day after execution of the Agreement.   However, I understand
that I must execute this Agreement and not revoke it, perform my obligations
under this Agreement and deliver the further release described in Section 4(b)
of this Agreement to receive the Retirement Benefits provided in Section 3 of
this Agreement.

﻿

I acknowledge that the disclosures required under the Older Workers Benefit
Protection Act (OWBPA) were provided to me on the Notification Date.

﻿

7.



 Post-termination Obligations

﻿

(a)



Confidential Information

﻿

I understand and acknowledge that during the course of my employment I have had
access to and learned about confidential, secret and proprietary documents,
materials and other information, in tangible and intangible form, of and
relating to the Company and its businesses  (“Confidential Information”).  I
further understand and acknowledge that this Confidential Information and the
Company’s ability to reserve it for the exclusive knowledge and use of the
Company Group is of great competitive importance and commercial value to the
Company, and that improper use or disclosure of the Confidential Information by
me might cause the Company Group to incur financial costs, loss of business
advantage, liability under confidentiality agreements with third parties, civil
damages and criminal penalties.

 

For purposes of this Agreement, Confidential Information includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: general business information specific to the Company’s exploration and
production efforts, strategic plans, contracts, terms of agreements,
transactions, potential transactions, drilling plans, potential drilling plans,
areas of interest, potential areas of interest, negotiations, pending
negotiations, business processes, practices, methods, policies, publications,
documents, research, operations, services, strategies, techniques, shape files,
seismic data, geologic data or information, know-how, trade secrets,  computer
programs, computer software, applications, work-in-process, databases, manuals,
records, systems, supplier information, vendor information, financial
information, results, accounting information, accounting records, legal
information, marketing information, pricing information, payroll information,
staffing information, personnel information, employee lists, supplier lists,
vendor lists, developments, graphics, drawings, sketches, market studies, sales
information, revenue, costs, formulae, notes, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications of the Company Group or its businesses or
any existing or prospective customer, supplier, investor or other associated
third party, or of any other person or entity that has entrusted information to
the Employer in confidence.

 

I understand that the above list is not exhaustive, and that Confidential
Information also includes other information that is marked or otherwise
identified as confidential or proprietary, or that would otherwise appear to a
reasonable person to be confidential or proprietary in the context and
circumstances in which the information is known or used.

 

I understand and agree that Confidential Information developed by me in the
course of my employment shall be subject to the terms and conditions of this
Agreement. Confidential Information shall not include information that is
generally available to and known by the public at the time of disclosure to me,
provided that such disclosure is through no direct or indirect fault of me or
person(s) acting on my behalf.

﻿





--------------------------------------------------------------------------------

 



(b)



Disclosure and Use Restrictions

 

I agree and promise: (i) to treat all Confidential Information as strictly
confidential; (ii) not to directly or indirectly disclose, publish, communicate
or make available Confidential Information, or allow it to be disclosed,
published, communicated or made available, in whole or part, to any entity or
person whatsoever, including other employees of the Company Group not having a
need to know and authority to know and use the Confidential Information in
connection with the business of the Company Group and, in any event, not to
anyone outside of the direct employ of the Company Group except as required in
the performance of any of my remaining authorized employment duties to the
Company; and (iii) not to access or use any Confidential Information, and not to
copy any documents, records, files, media or other resources containing any
Confidential Information, or remove any such documents, records, files, media or
other resources from the premises or control of the Company Group, except as
required in the performance of any of the my remaining authorized employment
duties. Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation or order.

 

(c)



Company Property

﻿

I agree that all written materials, records, data, and other documents prepared
or possessed by me during my employment, whether created, stored, or transmitted
electronically or otherwise and whether or not constituting Confidential
Information, are company property (“Company Property”).  All information, ideas,
concepts, improvements, discoveries, and inventions that are conceived, made,
developed, or acquired by me individually or in conjunction with others during
my employment (whether during business hours and whether on Company’s premises
or otherwise) which relate to Company’s business, products, or services are
Company’s sole and exclusive property.  All memoranda, notes, records, files,
correspondence, drawings, manuals, models, specification, computer programs,
maps, and all other documents, data, or materials of any type embodying such
information, ideas, concepts, improvements, discoveries, and inventions are
Company’s Property.  I shall return all of Company’s documents, data, or other
Company Property to Company on or before the date I execute this agreement,
except as specifically provided in writing.  I shall not retain copies of any
such Company Property.

﻿

(d)



Confidentiality and Non-disparagement 

﻿

I agree that this Agreement and the subject matter of this Agreement are
confidential, and I will not discuss or otherwise disclose the fact of this
Agreement, the amount paid under this Agreement, and/or the substance or content
of this Agreement to any person other than my attorney, my tax/financial
advisor, my spouse, or as required by appropriate taxing or legal
authorities.  I will not make or cause to be made any oral or written statements
about SWN that are disparaging, slanderous, libelous, or defamatory.

﻿

(e)



Cooperation 

﻿

I agree, upon Company’s request and for a reasonable period following the
Separation Date, to reasonably cooperate in connection with any investigation,
litigation, arbitration, regulatory proceeding, acquisition, or divestiture
regarding events that occurred during my tenure with Company. I will make myself
reasonably available to provide information, and to appear to give
testimony.  Company will, to the extent permitted by law and applicable court
rules, reimburse me for reasonable out-of-pocket expenses (including, without
limitation, reasonable attorneys’ fees and costs) that I incur in extending such
cooperation.

﻿





--------------------------------------------------------------------------------

 



(f) Government Reporting and Cooperation Permitted

﻿

Nothing in this Agreement will be construed to prohibit me from filing a charge
with, reporting possible violations to, or participating or cooperating with any
governmental agency or entity, including but not limited to the EEOC, the
National Labor Relations Board, the Department of Justice, the Securities and
Exchange Commission, Congress, or any agency Inspector General, or making other
disclosures that are protected under the whistleblower, anti-discrimination, or
anti-retaliation provisions of federal, state or local law or
regulation.  However, I may not disclose information of the Company Group that
is protected by the attorney-client privilege, except as expressly authorized by
law.  I do not need the prior authorization of the Company to make any such
reports or disclosures and am not required to notify the Company that I have
made such reports or disclosures.

﻿

8.



 Remedies  

﻿

(a)



In the event of a breach or threatened breach by me of any of the provisions of
this Agreement, I hereby consent and agree that the Company shall be entitled to
seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.

﻿

(b)



Should I fail to abide by any of the terms of this Agreement, or if I revoke the
ADEA release contained in Section 4 within the seven-day revocation period, the
Company may, in addition to any other remedies it may have, reclaim any amounts
paid to me under the provisions of this Agreement or terminate any benefits or
payments that are later due under this Agreement, without waiving the releases
provided herein.

﻿

(c)



Should I breach any of the terms of this Agreement, to the extent authorized by
law, I will be responsible for payment of all reasonable attorneys’ fees and
costs that the Company incurs in the course of enforcing the terms of the
Agreement, including demonstrating the existence of a breach and any other
contract enforcement efforts.

﻿

9.



 Entire Agreement 

﻿

This Agreement, the Amendment to Awards Agreements, any exhibits or attachments,
any documents referenced in the exhibits or attachments, and the letter to me
provided contemporaneously with this Agreement, is the entire agreement between
me and the Company and supersedes all prior agreements and understandings
between us concerning my employment or separation of employment, with the
exception of any ongoing obligations regarding confidentiality, trade secrets,
non-solicitation, non-recruitment, non-competition, or other obligations or
duties to protect the Company’s goodwill and ability to conduct business, all of
which shall remain in full force and effect.  This Agreement may not be modified
or amended except by a written instrument signed by an authorized representative
of the Company.  I acknowledge that except as set forth in this Agreement, no
person has made any representations or promises on behalf of the Company and
further that this Agreement has not been executed in reliance on any
representation or promise except those contained herein.

﻿

10.



 Section 409A

﻿

The provisions of this Section 10 shall apply solely to the extent that a
payment under this Agreement is subject to Section 409A of the Internal Revenue
Code (the “Code”).  





--------------------------------------------------------------------------------

 



(a)



General Suspension of Payments.  If Employee is a “specified employee,” as such
term is defined within the meaning of Section 409A of the Code, any payments or
benefits payable or provided as a result of Employee’s termination of employment
that would otherwise be paid or provided prior to the first day of the seventh
month following such termination (other than due to death) shall instead be paid
or provided on the earlier of (i) the six months and one day following
Employee’s termination, (ii) the date of Employee’s death, or (iii) any date
that otherwise complies with Section 409A of the Code.  In the event that
Employee is entitled to receive payments during the suspension period provided
under this Section, Employee shall receive the accumulated benefits that would
have been paid or provided under this Agreement within the suspension period on
the earliest day that would be permitted under Section 409A of the Code. In the
event of any delay in payment under this provision, the deferred amount shall
bear interest at the prime rate (as stated in the Wall Street Journal) in effect
on his termination date until paid.

(b)



Release Payments.  In the event that Employee is required to execute a release
to receive any payments from the Company that constitute nonqualified deferred
compensation under Section 409A of the Code, payment of such amounts shall not
be made or commence until the sixtieth (60th) day following such termination of
employment.  Any payments that are suspended during the sixty (60) day period
shall be paid on the date the first regular payroll is made immediately
following the end of such period.

(c)



Reimbursement Payments. The following rules shall apply to payments of any
amounts under this Agreement that are treated as “reimbursement payments” under
Section 409A of the Code: (i) the amount of expenses eligible for reimbursement
in one calendar year shall not limit the available reimbursements for any other
calendar year (other than an arrangement providing for the reimbursement of
medical expenses referred to in Section 105(b) of the Code); (ii) Employee shall
file a claim for all reimbursement payments not later than thirty (30) days
following the end of the calendar year during which the expenses were incurred,
(iii) the Company shall make such reimbursement payments within thirty (30) days
following the date Employee delivers written notice of the expenses to the
Company; and (iv) Employee’s right to such reimbursement payments shall not be
subject to liquidation or exchange for any other payment or benefit.

(d)



Separation from Service.  For purposes of this Agreement, any reference to
“termination” of Employee’s employment shall be interpreted consistent with the
meaning of the term “separation from service” in Section 409A(a)(2)(A)(i) of the
Code and no portion of the Severance Payments shall be paid to Employee prior to
the date such Employee incurs a separation from service under Section
409A(a)(2)(A)(i) of the Code.

(e)



Installment Payments.  For purposes of Section 409A of the Code and the
regulations and other guidance thereunder and any state law of similar effect
(including without limitation Treasury Regulations Section 1.409A-2(b)(2)(iii)),
all payments made under this Agreement (whether severance payments or otherwise)
will be treated as a right to receive a series of separate payments and,
accordingly, each installment payment under this Agreement will at all times be
considered a separate and distinct payment.

(f)



PPACA.  To the extent that any post-termination continuation of health or
medical coverage pursuant to this Agreement would violate the Patient Protection
and Affordable Care Act of 2010 (“PPACA”) and related regulations and guidance
promulgated thereunder, the Company may reform this Agreement in such manner as
is reasonably necessary to provide the Employee with the intended benefit
hereunder in a manner that complies with the PPACA; provided, however, that such
reformation shall not result in a violation of Code Section 409A.

(g)



General.  Notwithstanding anything to the contrary in this Agreement, it is
intended that the severance benefits and other payments payable under this
Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Code provided under Treasury Regulations
Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-(b)(9) and this Agreement
will be construed to the greatest extent possible as consistent with those
provisions.  The commencement of payment or provision of any payment or benefit
under this Agreement shall be deferred to the minimum extent necessary to
prevent the imposition of any excise taxes or penalties on the Company or
Employee.





--------------------------------------------------------------------------------

 



11.



Choice of Law and Forum 

﻿

This Agreement is entered into under, and, along with my employment and
termination, shall be governed for all purposes by, the laws of the State of
Texas, excluding applicable conflict-of-law rules.  Venue for any dispute
arising out of or relating to this Agreement, my employment, or termination,
shall be exclusively in a court of competent jurisdiction in Harris County,
Texas, and I waive any right I may have to bring a claim or suit elsewhere.

﻿

12.



Waiver of Jury Trial

﻿

EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL ACTION, PROCEEDING, CAUSE OF ACTION OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR EMPLOYEE’S EMPLOYMENT OR TERMINATION. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) IT HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) IT MAKES THIS WAIVER KNOWINGLY
AND VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS AGREEMENT.

﻿

13.



 Severability 

﻿

Should any provision of this Agreement be declared or determined by any court of
competent jurisdiction to be illegal, invalid, or unenforceable, the legality,
validity and enforceability of the remaining parts, terms or provisions shall
not be affected thereby, and the illegal, unenforceable, or invalid provision or
provisions shall be deemed not to be a part of this Agreement.  However, if any
part of Section 3 shall be held invalid, I will immediately execute a valid
release of claims relating to my employment with the Company.

﻿

14.



 Nonadmission

﻿

Nothing in this Agreement shall be construed as an admission of wrongdoing or
liability on the part of the Company Group.

﻿

15.



 Captions

﻿

Captions and headings of the sections and paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the caption or heading of any section or paragraph.

﻿

16.



 Counterparts

﻿

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

﻿

﻿





--------------------------------------------------------------------------------

 



I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS, THAT I UNDERSTAND THAT IT CONTAINS A COMPLETE
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, IF ANY, THAT ACCRUED ON OR BEFORE THE
EFFECTIVE DATE, AND THAT I AM ENTERING INTO IT KNOWINGLY AND VOLUNTARILY.

﻿

/s/ Jeffrey B. Sherrick

Jeffrey B. Sherrick

﻿

Date: May 19, 2016

﻿

﻿

ACCEPTED AND AGREED:

Southwestern Energy Company

﻿

﻿

By: /s/Jennifer McCauley

﻿

﻿

Name: Jennifer McCauley

﻿

﻿

Title: Senior Vice President – Administration

﻿

Date: May 17, 2016

﻿





--------------------------------------------------------------------------------

 



Exhibit A

﻿

This Exhibit A identifies all retirement and separation benefits to which
Employee is entitled under the Agreement.

﻿

1.



Retirement Payment

﻿

Subject to the conditions in Section 3 of the Agreement, the Company will pay to
Employee the total amount of $152,355 plus 50% of my 2016 annual bonus target in
effect as of April 30, 2016 (as set forth separately and as established by plans
in place prior to entry into this Agreement), less appropriate deductions for
Social Security, Medicare, and state and federal taxes, if, as and when provided
in Section 3 of the Agreement; provided, however, that if the Company terminates
Employee’s employment as provided in Section 1(b) or Employee terminates his
employment as provided in Section 1(a), prior to December 2, 2016, and Employee
has not breached the provisions of this Agreement or Company policies, then the
$152,355 plus 50% of 2016 annual bonus target shall be increased by an amount
equal to the sum of (a) $75,000 if he is not yet 62 years old plus (b) the
salary still due and owing for the period from the Separation Date to December
2, 2016, as if the termination had not occurred.  Such retirement payment shall
be payable in lump sum payments as calculable by the Parties, once the
conditions for payment have occurred.

﻿

2.



Long-term Incentive Compensation

﻿

The Company has delivered to Employee and Employee has accepted an Amendment to
Award Agreements regarding vesting of outstanding restricted stock, stock option
and performance unit awards.

﻿

3.



Retiree Medical

﻿

The Company acknowledges that Employee will be 62 years old as of December 2,
2016, and accordingly if that is the Separation Date he will be eligible to
participate in the Company’s retiree medical plans.  Employee acknowledges that
the $75,000 in clause (a) of the proviso in paragraph 1 above is full
compensation for loss of retiree medical benefits if the Separation Date is
before his 62nd birthday.

﻿

﻿





--------------------------------------------------------------------------------

 



Exhibit B

﻿

SUPPLEMENTAL RELEASE AGREEMENT

﻿

In accordance with that certain Retirement Agreement, effective May 1, 2016,
entered into by Southwestern Energy Company (“Company” or “SWN”) and Jeffrey B.
Sherrick (“Employee”) (the “Retirement Agreement”), Employee hereby executes
this Supplement Release Agreement (“Supplemental Release”).  All capitalized
terms used herein shall have the meaning as defined in the Retirement
Agreement.  This Supplemental Release is effective on the date Employee signs it
(“Effective Date”) or the Separation Date, whichever is later.

﻿

1.



 Release  

﻿

(a)



In exchange for the Retirement Benefits and other consideration provided in the
Retirement Agreement, I, for myself, my heirs and assigns, do hereby forever
permanently and irrevocably release, acquit and discharge the Company, its
directors, officers, agents, employees, attorneys, shareholders, subsidiaries
and affiliated companies and their directors, officers, agents, employees,
attorneys, and shareholders, and also employee benefit or compensation plans and
their fiduciaries, administrators, or trustees, successors and/or assigns (the
“Company Group”) from any and all claims and demands of whatever nature I have
or may have, whether known or unknown, from the beginning of time until the
Effective Date of this Supplemental Release, including, but not limited to, any
claims for damages, wages, salaries, severance, bonus, expenses, amounts due
under any Company employee benefit or compensation plan, back pay, court costs,
and attorneys' fees, claims arising under the Age Discrimination in Employment
Act of 1967 (29 U.S.C. § 621, et seq.) (“ADEA”), the Americans with Disabilities
Act (42 U.S.C. § 12101, et seq.), Section 301 of the Labor Management Relations
Act (29 U.S.C. § 185), Section 503 of the Rehabilitation Act of 1973 (29 U.S.C.
§ 706, et seq.), Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000(e),
et seq.), the Civil Rights Acts of 1866 and 1870 (42 U.S.C. §§ 1981, et seq.),
the Civil Rights Act of 1991 (P.L. 102-166), Vietnam Era Veteran Readjustment
Act of 1974 (38 U.S.C. Chapter 42, §§ 2011, 2012, and 2014), the Family and
Medical Leave Act, the Texas Commission on Human Rights Act, V.T.C.A. Labor Code
§ 21.001, et seq., the Worker Adjustment and Retraining Notification Act, the
Arkansas Civil Rights Act, A.C.A. § 16-123-101, et seq., the Constitutions of
the United States of America, Arkansas, Colorado, Pennsylvania, West Virginia
and/or Texas, and/or Executive Order 11246, as amended, claims for short term
disability or long term disability or other disability benefits, violation of
public policy, wrongful discharge, retaliation, breach of express or implied
covenant of good faith and fair dealing, intentional or negligent infliction of
mental/emotional distress, defamation, slander, damage to reputation, false
imprisonment, civil assault or battery, libel, invasion of privacy, intentional
interference with contractual or business relations, unpaid wages or benefits,
breach of contract, or tort under federal, state or local law  (“Released
Claims”).  However, the general release and waiver of claims in this Section 1
excludes, and I do not waive, release or discharge, (i) any benefits provided in
Section 3 of the Retirement Agreement, (ii) any claims and demands which may
arise after the Effective Date of this Supplemental Release, (iii) or any claims
or benefits under any benefit plans under which I have continuing rights.

﻿





--------------------------------------------------------------------------------

 



(b)



Nothing in this Supplemental Release will be construed to prohibit me from
filing a charge with, reporting possible violations to, or participating or
cooperating with any governmental agency or entity, including but not limited to
the EEOC, the National Labor Relations Board, the Department of Justice, the
Securities and Exchange Commission, Congress, or any agency Inspector General,
or making other disclosures that are protected under the whistleblower,
anti-discrimination, or anti-retaliation provisions of federal, state or local
law or regulation.  However, I may not disclose information of the Company Group
that is protected by the attorney-client privilege, except as expressly
authorized by law.  I do not need the prior authorization of the Company to make
any such reports or disclosures and am not required to notify the Company that I
have made such reports or disclosures.  However, I understand and agree that the
release contained in this Section 1 also applies to any claims brought by any
organization, person, or agency on my behalf, or class action under which I may
have a right or benefit.  In the event of any complaint, charge, proceeding or
other claim (collectively, “Claims”) filed with any court, other tribunal, or
governmental or regulatory entity that involves or is based upon any claim
waived and released in this Section 1, I hereby waive and agree not to accept
any money or other personal relief on account of any such Claims for any actual
or alleged personal injury or damages to myself, including without limitation
any costs, expenses and attorneys' fees incurred by me or on my behalf.

﻿

2.



 Knowing and Voluntary Acknowledgment  

﻿

I specifically agree and acknowledge that: (i) I have read this Supplemental
Release in its entirety and understand all of its terms; (ii) I have been
advised of and have availed myself of the right to consult with an attorney
prior to executing this Supplemental Release; (iii) I knowingly, freely and
voluntarily assent to all of its terms and conditions including, without
limitation, the waiver, release and covenants contained herein; (iv) I am
executing this Supplemental Release, including the waiver and release, in
exchange for good and valuable consideration; (v) I am not waiving or releasing
rights or claims that may arise after the execution of this Supplemental
Release; and (vi) I understand that the waiver and release in this Supplemental
Release is being requested in connection with the cessation of my employment
with the Company.

﻿

3.



 ADEA Notice and Revocation Period

﻿

I acknowledge that I have been given forty-five (45) days to consider the terms
of this Supplemental Release and consult with an attorney of my choice (the
“Consideration Period”).  I agree that the Consideration Period began on May 1,
2016, and did not restart at any time prior to the Effective Date, regardless of
whether any material or immaterial changes were made to any prior draft of this
Agreement. 

Further, I acknowledge that I shall have an additional seven (7) days from the
date on which I sign this Supplemental Release to revoke my acceptance of this
Supplemental Release by delivering written notice of revocation to General
Counsel, Southwestern Energy Company, 10000 Energy Drive, Houston, Texas, 77389,
no later than 5:00 p.m. on the seventh (7th) day after execution of this
Supplemental Release.   However, I understand that I must execute this
Supplemental Release and not revoke it and perform my obligations under the
Retirement Agreement and this Supplemental Release to receive the Retirement
Benefits provided in Section 3 of the Retirement Agreement.

﻿

The disclosures required under the Older Workers Benefit Protection Act (OWBPA)
have previously been provided to me.





--------------------------------------------------------------------------------

 



4.



 Entire Agreement    

﻿

This Supplemental Release, the Retirement Agreement, the Amendment to Awards
Agreements, any exhibits or attachments, and any documents referenced in the
exhibits or attachments, is the entire agreement between me and the Company and
supersedes all prior agreements and understandings between us concerning my
employment or separation of employment, with the exception of any ongoing
obligations regarding confidentiality, trade secrets, non-solicitation,
non-recruitment, non-competition, or other obligations or duties to protect the
Company’s goodwill and ability to conduct business, all of which shall remain in
full force and effect.  This Supplemental Release may not be modified or amended
except by a written instrument signed by an authorized representative of the
Company.  I acknowledge that except as set forth in the Retirement Agreement and
this Supplemental Release, no person has made any representations or promises on
behalf of the Company and further that this Agreement has not been executed in
reliance on any representation or promise except those contained herein.

﻿

5.



 Choice of Law and Forum    

﻿

This Supplemental Release is entered into under, and, along with my employment
and termination, shall be governed for all purposes by, the laws of the State of
Texas, excluding applicable conflict-of-law rules.  Venue for any dispute
arising out of or relating to this Supplemental Release, my employment, or
termination, shall be exclusively in a court of competent jurisdiction in Harris
County, Texas, and I waive any right I may have to bring a claim or suit
elsewhere.

﻿

6.



 Waiver of Jury Trial 

﻿

EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL ACTION, PROCEEDING, CAUSE OF ACTION OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS Supplemental Release, OR EMPLOYEE’S EMPLOYMENT OR TERMINATION.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF THE OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) IT HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) IT MAKES THIS WAIVER KNOWINGLY
AND VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Supplemental
Release.



﻿

7.



 Severability    

﻿

Should any provision of this Supplemental Release be declared or determined by
any court of competent jurisdiction to be illegal, invalid, or unenforceable,
the legality, validity and enforceability of the remaining parts, terms or
provisions shall not be affected thereby, and the illegal, unenforceable, or
invalid provision or provisions shall be deemed not to be a part of this
Supplemental Release.  However, if any part of Section 1shall be held invalid, I
will immediately execute a valid release of claims relating to my employment
with the Company.

﻿

8.



 Nonadmission

﻿

Nothing in this Agreement shall be construed as an admission of wrongdoing or
liability on the part of the Company Group.

﻿

9.



 Captions

﻿

Captions and headings of the sections and paragraphs of this Supplemental
Release are intended solely for convenience and no provision of this
Supplemental Release is to be construed by reference to the caption or heading
of any section or paragraph.

﻿

﻿





--------------------------------------------------------------------------------

 

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, THAT I
UNDERSTAND ALL OF ITS TERMS, THAT I UNDERSTAND THAT IT CONTAINS A COMPLETE
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, IF ANY, THAT ACCRUED ON OR BEFORE THE
EFFECTIVE DATE, AND THAT I AM ENTERING INTO IT KNOWINGLY AND VOLUNTARILY.



﻿

_____________________________________

Jeffrey B. Sherrick



Date:

﻿

﻿

﻿

﻿

﻿



--------------------------------------------------------------------------------